Citation Nr: 0918791	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  97-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to increased evaluations for post-traumatic 
stress disorder, initially evaluated as 10 percent disabling 
beginning on May 19, 1992; as 50 percent disabling beginning 
on September 29, 1997; and as 70 percent disabling beginning 
on November 2, 1999.

[The claim for compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for bladder cancer is addressed in a 
separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in November 1994 and May 1996.

In June 2001, the Board denied the Veteran's increased 
evaluation claim with regard to each of the noted time 
periods and remanded the service connection claim for 
additional development and adjudication.  The Board notes 
that the requested development and adjudication on the 
service connection claim has been completed, and that issue 
is ready for a Board adjudication at the present time.

The Veteran, however, appealed the denial of increased 
evaluation for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2003, the Court vacated 
the Board's decision on this matter.  The VA General Counsel 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which, in April 
2004 vacated the Court's decision and remanded for further 
proceedings consistent with Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  In an August 2004 decision, the Court 
again vacated the Board's decision, and the Federal Circuit 
affirmed this Court decision in March 2008.  The matter has 
accordingly been remanded to the Board.

In August 2008, the RO received a statement from the Veteran 
referencing a "substantive appeal" involving the effective 
date for "my unemployability claim."  This matter has not 
been certified for appeal to the Board, and the Board 
accordingly refers this statement back to the RO for 
appropriate action.

The claim for increased evaluations for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's claimed prostatitis preexisted service and was 
not permanently worsened beyond natural progression therein.


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

In a precedent opinion, VA's Office of General Counsel held 
that to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

II.  Analysis

The Board has reviewed the Veteran's service treatment 
records and observes that his October 1966 service entrance 
Report of Medical History reflects a history of "frequent or 
painful urination."  The summary of defects and diagnoses 
from the corresponding examination report contains a notation 
of a history of hematuria and dysuria, and a urology 
consultation was noted to be recommended if indicated.  A 
consultation, also from October 1966, reflects the Veteran's 
reported history of frequency, nocturia, and hematuria, and 
an examination revealed that the prostate was "grade one" 
enlarged and tender near its vesicle junction bilaterally.  
The impression was of mild prostatitis, with no stricture.  
The Veteran's remaining service treatment records are 
entirely negative for any genitourinary complaints.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the Veteran's current claim 
dates from March 1984.  At that time, the Veteran was treated 
at a VA facility for complaints of dysuria, frequency, and 
urgency.  His prostate, however, was noted to be "normal."  
Private medical records dated from June 1994 to May 1997 
confirm treatment for symptoms including trouble voiding, 
significant urinary frequency, nocturia, and post void 
dribbling, and an impression of benign prostatic hypertrophy 
was rendered.  A VA hospital report from April 1995 contains 
a diagnosis of benign prostatic hypertrophy, and the Veteran 
was noted to be taking Finasteride for his prostatic disease.  
In October 2002, the Veteran underwent a transurethral 
resection at a private facility, with the report of this 
procedure indicating that part of the prostate was resected.  
None of these reports, however, suggest a causal relationship 
between any post-service prostate symptomatology and an 
incident of service.

To date, the RO has not afforded the Veteran a fully 
comprehensive VA examination, with a report containing an 
opinion as to the etiology of his claimed disorder.  Such an 
opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, however, there is no evidence linking the 
Veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Rather, the Veteran's disorder was 
noted at entry into service, and he was not treated for 
corresponding symptomatology at all during service or for 
many years thereafter.  Moreover, there is no medical opinion 
or other post-service evidence of record suggesting an 
increase in disability beyond natural progression during 
service.  Accordingly, the Board finds that an etiology 
opinion is not "necessary" in this case.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Consequently, the Board does not find that the competent 
medical evidence of record supports the Veteran's claim.  The 
only evidence of record supporting the Veteran's claim is his 
own lay opinion, as indicated in his March 1998 hearing 
testimony.  During this hearing, he reported having problems 
with prostatitis in service after leaving Vietnam and being 
treated "with plain suppositories."  

The Veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to such 
issues of medical causation as to whether a preexisting 
disorder permanently worsened beyond natural progression 
during active duty service.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for prostatitis, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim in letters furnished in July and August of 2002.  
As this service connection claim is being denied, any 
deficiencies in notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted will not be 
prejudicial to the Veteran because there will be no 
assignment of a disability evaluation or an effective date 
for that evaluation.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's reported medical records have been 
obtained.  For reasons described in further detail below, a 
VA examination has been found to not be "necessary" in this 
case.  38 U.S.C.A. § 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for prostatitis is denied.


REMAND

The Board has reviewed the aforementioned Court and Federal 
Circuit decision addressing the claim for increased 
evaluations for PTSD and observes that the basis for vacating 
the Board's prior denial concerns inadequacy of notification 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  At the time 
of the June 2001 Board decision, the Veteran had not been 
furnished a notice letter.

In reviewing the claims file, the Board is cognizant that the 
Veteran reapplied for an increased evaluation for PTSD in 
August 2004 and was issued notice letters in conjunction with 
that claim in September 2004.  This course of action, 
however, preceded the October 2004 decision and the March 
2008 Federal Circuit decision.  Given this, and the fact that 
the 2004 claim was separately disposed of in a March 2005 
rating decision (e.g., more than four years ago), the Board 
finds that a further notice letter addressing the claim 
presently before the Board is required for compliance with 
the decisions of the Court and the Federal Circuit.

Additionally, the Board observes that the Veteran last 
underwent a VA psychiatric examination in April 2004, more 
than five years ago.  A new examination is thus warranted 
upon remand as well.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results in 
support of an increased evaluation.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit.  Finally, the full criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008) and 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) (i.e., the 
deleted criteria in effect as of the date 
of the Veteran's claim) must be included 
in the notice letter.  

2.  Then, the Veteran must be afforded a 
VA psychiatric examination, with an 
appropriate psychiatrist or psychologist, 
to determine the symptoms and severity of 
the service-connected PTSD.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner must specifically address all 
current subjective complaints and 
objective symptoms.  A multi-axial 
diagnosis, including a Global Assessment 
of Functioning (GAF) score, must be 
rendered.  The examiner should address 
the GAF score in discussing the effect of 
the Veteran's PTSD on his social and 
occupational functioning and should 
describe the extent of social and 
occupational impairment attributable to 
PTSD.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.  

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated, with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008) and 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) 
taken into consideration.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


